UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-21598 Name of Registrant: Putnam RetirementReady Funds Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam RetirementReady Funds One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 07/31/2008 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam RetirementReady Funds Fund Name : Putnam RetirementReady 2050 Fund The fund did not vote proxies relating to portfolio securities during the period covered by this report. Fund Name : Putnam RetirementReady 2045 Fund The fund did not vote proxies relating to portfolio securities during the period covered by this report. Fund Name : Putnam RetirementReady 2040 Fund The fund did not vote proxies relating to portfolio securities during the period covered by this report. Fund Name : Putnam RetirementReady 2035 Fund The fund did not vote proxies relating to portfolio securities during the period covered by this report. Fund Name : Putnam RetirementReady 2030 Fund The fund did not vote proxies relating to portfolio securities during the period covered by this report. Fund Name : Putnam RetirementReady 2025 Fund The fund did not vote proxies relating to portfolio securities during the period covered by this report. Fund Name : Putnam RetirementReady 2020 Fund The fund did not vote proxies relating to portfolio securities during the period covered by this report. Fund Name : Putnam RetirementReady 2015 Fund The fund did not vote proxies relating to portfolio securities during the period covered by this report. Fund Name : Putnam RetirementReady 2010 Fund The fund did not vote proxies relating to portfolio securities during the period covered by this report. Fund Name : Putnam RetirementReady Maturity Fund The fund did not vote proxies relating to portfolio securities during the period covered by this report. Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam RetirementReady Funds By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
